Name: Commission Implementing Regulation (EU) 2015/576 of 10 April 2015 amending for the 229th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaeda network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 11.4.2015 EN Official Journal of the European Union L 96/7 COMMISSION IMPLEMENTING REGULATION (EU) 2015/576 of 10 April 2015 amending for the 229th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaeda network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaeda network (1), and in particular Article 7(1)(a) and Article 7a(1) and (5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 31 March 2015, the Sanctions Committee of the United Nations Security Council (UNSC) decided to remove one natural person from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. On 7 April 2015 the Sanctions Committee of the United Nations Security Council approved the addition of one natural person to its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 April 2015. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) the following entry shall be added under the heading Natural persons: Maulana Fazlullah (alias (a) Mullah Fazlullah; (b) Fazal Hayat; (c) Mullah Radio). Date of birth: 1974. Place of birth: Kuza Bandai village, Swat Valley, Khyber Pakhtunkhawa Province, Pakistan. Address: Afghanistan/Pakistan border region. Other information: Commander of Tehrik-e Taliban Pakistan (TTP) since 7.11.2013. Date of designation referred to in Article 2a(4)(b): 7.4.2015.; (2) the following entry under the heading Natural persons is deleted: Abd Al-Rahman Muhammad Jaffar Ali (alias (a) Abd al-Rahman Muhammad Jaffir; (b) Abd al-Rahman Muhammad Jafir Ali; (c) Abd al-Rahman Jaffir Ali; (d) Abdul Rahman Mohamed Jaffer Ali; (e) Abdulrahman Mohammad Jaffar; (f) Ali Al-Khal; (g) Abu Muhammad Al-Khal). Date of birth: 15.1.1968. Place of birth: Muharraq, Bahrain. Nationality: Bahraini. Other information: (a) Bahrain-based financier and facilitator for Al-Qaeda. (b) In January 2008, convicted by the Bahraini High Criminal Court for financing terrorism, undergoing terrorist training, facilitating the travel of others to receive terrorist training abroad, and for membership in a terrorist organisation. Released after Court verdict and completion of his sentence. (c) Located in Bahrain (May 2008)..